Citation Nr: 1215658	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  08-05 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, including as secondary to PTSD.


REPRESENTATION

Veteran represented by:	Sarah R. Smith, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran and his wife.



ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to July 1969, including service in the Republic of Vietnam.  His awards and decorations include the Bronze Star Medal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2003 and January 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Veteran and his wife, V. A., testified at a hearing before a Decision Review Officer in March 2009.  The Veteran had testified at a previous hearing before a DRO in September 2008, however, an accurate transcript of that hearing could not be produced due to the poor quality of the audio recording.  Thus, the Veteran's representative requested that the subsequent hearing be held.  

This appeal was previously remanded to the RO in a December 2011 Board decision.  For the reasons described below the appeal is again REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required on his part.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to pursue further development in this case to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In a December 2011 decision, the Board remanded this case to the RO for the purpose of scheduling the Veteran for a videoconference hearing before a Board Veterans Law Judge (VLJ) to be held at his local RO.  He was subsequently scheduled for a videoconference hearing on February 23, 2012, to be held at the RO located in Guaynabo, Puerto Rico.  The Veteran, however, failed to report for his scheduled Board hearing.  

In March 2012, the Board received a VA Form 21-22a, dated in February 2012, from the Veteran's new representative, a private attorney.  In an attached statement, the Veteran's representative indicated that the Veteran would like to be scheduled for a new videoconference to be held St. Thomas, Virgin Islands.  The representative further indicated that to her understanding, VA policy allows for videoconference hearings to be scheduled in St. Thomas and that the Veteran would be at a severe disadvantage if the videoconference hearing could not be held in St. Thomas.  

The Board infers from the representative's statements that the Veteran was unable to make arrangements to travel to the RO in Puerto Rico to attend his previously scheduled hearing.  Accordingly, the Board finds that this case must be remanded in order for the RO to schedule the Veteran for a new videoconference hearing before a Board VLJ.  All reasonable arrangements should be made to allow for the Veteran's videoconference hearing to be held in St. Thomas.  See 38 C.F.R. §§ 20.700, 20.703, 20.704 (2011).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Board videoconference hearing to be held in St. Thomas, Virgin Islands.  The RO should notify the Veteran and his representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2011).  The claims files thereafter should be returned to the Board in accordance with current appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).



